EXAMINER’S AMENDMENT

1.	This action is responsive to communications: Interview with attorney Shawn Li on 9/27/2021, Claims 28-42 are pending in this case.

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3. 	Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative, Shawn Li on 9/27/2021.

4.	The following claim has been amended:
Amend claim 28 as follow: 

A computing device comprising:
(a) a first display;
(b) one or more processors;
(c) computer memory;
(d) one or more computer programs stored in the computer memory and configured to be executed by the one or more processors and including instructions for
generating UI elements to provide a consistent UI as the computing device is docked with different accessories, the docking of the different accessories resulting in smooth 
wherein pixel per logical grid unit of each of the first and second display is determined by an actual display size and a screen resolution of the first and second display respectively; 
the viewing distance is determined based on an estimated viewing distance of a user;
wherein the generated UI elements provide a consistent UI across all the display sizes on the first and second displays by defining the UI elements at least partially based on the grid units and the ratio of pixels per grid unit, and wherein the docking of the different accessories and the scaling of the device display screen placing the generated UI elements on a same position based on the grid units on the first and second displays.


Amend claim 40 as follow: 

A method comprising the following steps, performed at a computing device with a first touch sensitive display: 

          wherein a size of the UI scales from a first device screen size on the first touch sensitive display to a second device screen size on the second display, each of the first and second displays  having a ratio of pixels per grid unit that is a number of actual pixels divided by a number of logical grid units into which a corresponding display is divided horizontally and vertically, the ratio of pixels per grid unit being based on display pixel density and viewing distance so that the UI elements defined in the grid unit retain similar perceived size across the first display and the second display, 
wherein pixel per logical grid unit of each of the first and second display is determined by an actual display size and a screen resolution of the first and second display respectively; 
the viewing distance is determined based on an estimated viewing distance of a user;
           wherein the generated UI elements provide a consistent UI across all of the display sizes by defining the UI elements at least partially based on the grid units and the ratio of pixels per grid unit, and
           wherein the docking of the different accessories and the scaling of the device display screen placing the generated UI elements on generally same position based on the grid units on the first touch sensitive display and second display.
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Khalid et al. (US 2010/0299436A1) generally discloses the aspect of (a) a first display (see fig. 2c for mobile device 102); (b) one or more processors; (c) computer memory; (d) one or more computer programs stored in the computer memory and configured to be executed by the one or more processors and including instructions for generating UI elements to provide a consistent UI as the computing device is docked with different accessories, the docking of the different accessories resulting in smooth scaling of the consistent UI,  wherein the docked accessories comprises at least one second display, wherein a size of the UI scales from a first device scream size on the first display  to a second display  device screen size on a second display, wherein the generated UI elements provide a consistent UI across all the display sizes on the first and second displays by defining the UI elements at least partially based on the device units and the ratio of pixels per unit , and wherein the docking of the different accessories and the scaling of the device display screen placing the generated UI elements on generally same position based on the units on the first and second displays, and in view of Kang et al. (2012/0274656A1) further teaches display the aspect wherein each device display screen size having a ratio of pixels per grid unit that is a number of actual pixels divided by a number of logical grid units into which a corresponding display is divided horizontally and vertically. the ratio of pixels per grid unit being based on display pixel density and viewing distance so that the UI 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 28:
pixel per logical grid unit of each of the first and second display is determined by an actual display size and a screen resolution of the first and second display respectively; the viewing distance is determined based on an estimated viewing distance of a user. 
The claim limitations are quite unique in the sense the system determine a pixel grid based on an estimated viewing distance and a real life pixel density, the grid is then used to determine how a toolbar will be displayed on different display devices to give them uniform viewing standard. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Milne Pub. No.: 2013/0083053. generating displays based on a user-interface layout. A user-interface layout can specify at least first and second rectangular components, both being within a container rectangle, each having respective sizes in a dimension. The computing device determines a plurality of grid lines from the user-interface layout, where the first and second rectangular components are respectively associated with first and second sets of at least two grid lines. The computing device generates at least 
ii. Lee et al., Pub. No: 2013/0162502: and user equipment for dynamically controlling a display mode of an external device coupled to user equipment. The method may include determining whether to detect connection to an external device and upon the detection of the connection, controlling the coupled external device to display image data produced in the user equipment on a display unit of the coupled external device in a display mode different from a display mode of the user equipment.
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DI XIAO/Primary Examiner, Art Unit 2179